DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on 08/11/2020 is acknowledged.
Claims 1-30 are pending. Claims 1, 9 and 23 are independent claim.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 11/10/2020.  The information disclosed therein was considered.
Specification
Claim 29 is objected to because of the following informalities:
claim 29, line 3, “the third potential” should be amended to “a third potential” in order to clarity the antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsumi (US. 2013/0155790).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 23, Atsumi discloses a method of operating a memory device comprising: 
a first memory cell (Fig. 1B: memory cell 221A);
a second memory cell (Fig. 1B: memory cell 221B); 
a first bit line (Fig. 1B: bit line BL1); 
a second bit line (Fig. 1B: bit line BL2); and 
a sense amplifier (Fig. 1B: sense amplifier 210), 
211A) comprises a first transistor (transistor 222A) and a first capacitor (capacitor 223A),
wherein the second memory cell (211B) comprises a second transistor (transistor 222B) and a second capacitor (capacitor 223B), 
wherein the first transistor and the second transistor each comprise an oxide semiconductors in a semiconductor layer (see claim 4), and 
wherein the first memory cell is electrically connected to the sense amplifier through the first bit line and the second memory cell is electrically connected to the sense amplifier through the second bit line (see Fig. 2B), 
the method comprising a first operation of supplying a first potential (VDDH) to a gate of the first transistor (para 0077: potential VDDH being supplied to word line WL_1 which is coupled to the gate of transistor 221A) and supplying a charge stored in the first capacitor to the first bit line (see para 0077),
wherein, during a period of the first operation, a second potential (VSS) is supplied to a gate of the second transistor (at this time, the second potential (VSS) being supplied to the second transistor gate in order to establish a non-selection of the second memory cell).
Regarding claim 24, Atsumi further discloses a third potential (VSS) being supplied to the gate of the first transistor after the first operation is finished (para 0077: --- After that, the first word line WL_1 is deactivated (here, supplied with the potential VSS), so that the transistor 222A in the first memory cell 221A at the first row at the first column is turned off---).
Regarding claim 25, Atsumi further discloses a second operation of supplying the first potential (VDDH) to the gate of the first transistor (para 0077: potential VDDH being supplied to word line WL_1 which is coupled to the gate of transistor 221A) and supplying the charge of the first bit line to the first capacitor (see para 0077), 
wherein, during a period of the second operation, the second potential is supplied to the gate of the second transistor (at this time, the second potential (VSS) being supplied to the second transistor gate in order to establish a non-selection of the second memory cell).
Regarding claim 26, Atsumi further discloses a third potential (VSS) being supplied to the gate of the first transistor after the second operation is finished (para 0077: --- After that, the first word line WL_1 is deactivated (here, supplied with the potential VSS), so that the transistor 222A in the first memory cell 221A at the first row at the first column is turned off---).
Regarding claim 27, Atsumi further discloses the first potential (VDDH) being a potential higher than a source potential and a drain potential of the first transistor (paras 0077 and 0081 indicate that apotential VDDH being higher than a potential VDD).
Regarding claims 28 and 29, Atsumi further discloses the second potential being a potential higher than a source potential and a drain potential of the second transistor, and a third potential being a potential lower than the source potential and the drain potential of the first transistor (see paras 0077 and 0081).
Regarding claim 30, Atsumi further discloses the semiconductor layer comprises at least one of indium and zinc (see para 0128).
Allowable Subject Matter
Claims 1-22 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination does not disclose a memory device comprising: a first cell array; a second cell array; a first bit line pair; and a second bit line pair, wherein the first cell array and the second cell array comprise a region where they overlap with each other, 
wherein the first cell array has: 
Aa (Aa is an integer greater than or equal to 1) first memory cell(s); 
Ba (Ba is an integer greater than or equal to 1) first memory cell(s); 
Ca (Ca is an integer greater than or equal to 1) first memory cell(s); 
Da (Da is an integer greater than or equal to 1) first memory cell(s); 
Ea (Ea is an integer greater than or equal to 1) first memory cell(s); and 
Fa (Fa is an integer greater than or equal to 1) first memory cell(s), 
wherein the second cell array has: 
Ab (Ab is an integer greater than or equal to 1) second memory cell(s); 
Bb (Bb is an integer greater than or equal to 1) second memory cell(s); 
Cb (Cb is an integer greater than or equal to 1) second memory cell(s); 
Db (Db is an integer greater than or equal to 1) second memory cell(s); 
Eb (Eb is an integer greater than or equal to 1) second memory cell(s); and 
Fb (Fb is an integer greater than or equal to 1) second memory cell(s), 
wherein one of the first bit line pair is electrically connected to the Aa first memory cell(s), the Ca first memory cell(s), and the Cb second memory cell(s),

wherein one of the second bit line pair is electrically connected to the Da first memory cell(s), the Fa first memory cell(s), and the Fb second memory cell(s), 
wherein the other of the second bit line pair is electrically connected to the Ea first memory cell(s), the Db second memory cell(s), and the Eb second memory cell(s),
wherein part of the Da first memory cell(s) are adjacent to the Ba first memory cell(s), 
wherein another part of the Da first memory cell(s) are adjacent to the Ca first memory cell(s),
wherein part of the Db second memory cell(s) are adjacent to the Bb first memory cell(s), and 
wherein another part of the Db second memory cell(s) are adjacent to the Cb first memory cell(s), as cited in claim 1; and
A memory device comprising: a first cell array; a second cell array; first to fourth BLf bit lines; first to fourth BLs bit lines; first to fourth BLBf bit lines; and first to fourth BLBs bit lines, wherein the first cell array and the second cell array comprise a region where they overlap with each other, wherein the first cell array comprises: Aa (Aa is an integer greater than or equal to 1) first memory cell(s); Ba (Ba is an integer greater than or equal to 1) first memory cell(s); Ca (Ca is an integer greater than or equal to 1) first memory cell(s); Da (Da is an integer greater than or equal to 1) first memory cell(s); Ea (Ea is an integer greater than or equal to 1) first memory cell(s); Fa (Fa is an integer greater than or equal to 1) first memory cell(s); Ga (Ga is an integer greater than or 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TOAN K LE/           Primary Examiner, Art Unit 2825